Citation Nr: 0842894	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-37 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for spondylolysis, L5.  

2.  Entitlement to service connection for spondylolysis, L5.  

ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision.  

This claim for service connection had been previously denied 
in a final decision in April 2001.  Although the RO 
adjudicated the issue of entitlement to service connection 
for a low back disorder on the merits in the July 2006 rating 
decision, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has recharacterized the issue as 
encompassing the two matters set forth on the title page.   

The issue of entitlement to service connection for a 
spondylolysis, L5, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision were 
obtained.  

2.  An April 2001 rating decision denied a claim for 
entitlement to service connection for spondylolysis, L5; the 
veteran was notified in writing of the RO's determination and 
did not appeal.  

3.  Evidence added to the record since the April 2001 rating 
decision as to the veteran's claim is new as it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for spondylolysis, L5.  




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA has 
adequately advised the appellant of the basis of the previous 
denial.  A May 2006 letter clearly explained what new and 
material evidence was, and also explained that the evidence 
must relate to establishing a basis to link the veteran's 
spondylolysis, L5 with any injury or illness suffered while 
in service.  

As the Board is remanding the claim for service connection 
for spondylolysis, L5, further discussion regarding 
compliance with the VCAA is unnecessary at this point.  In 
this decision, the Board is reopening the previously denied 
claim, and accordingly, assuming without deciding that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


II. New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, with exception,  38 U.S.C.A. § 5108 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted. Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  




Analysis

Historically, in a final rating decision issued in April 
2001, the RO denied entitlement to service connection for 
spondylolysis, L5, based on the determination that the 
condition was considered to have existed, prior to the 
veteran's enlistment, since birth.  

In correspondence dated and received in April 2006, the 
veteran requested that his claim for entitlement to service 
connection for spondylolysis, L5, be reopened.  Evidence 
added to the record since the April 2001 rating decision 
includes a private physician's opinion that the veteran's 
back condition is not a birth defect and is the likely result 
of an injury received in service.  In addition to new medical 
evidence are statements in support of the claim from the 
veteran and his sister.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added since the April 2001 rating decision 
regarding the veteran's claim is new and material.  
Specifically, the private medical opinion and lay statement 
are new, in that they are evidence that has not been 
considered by the RO.  They are also material, in that they 
relate to an unestablished fact necessary to establish the 
claim.  Therefore, this evidence is new and material, and the 
claim is deemed reopened.    


ORDER

New and material evidence has been received sufficient to 
reopen the claim for entitlement to service connection for 
spondylolysis, L5; to this extent the appeal is granted.  




REMAND

Although the Board has reopened the veteran's claim for 
spondylolysis, L5, the Board finds the record is not 
adequately developed to address the merits of the claim 
without potential prejudice to him.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Board notes that an October 1960 service record reflects 
the veteran's request for physical disability discharge. A 
medical examination report of the same month include findings 
of spondylolysis, L5 vertebra, with first degree 
spondylolisthesis of L5 anteriorly in relation to S1, 
increased lumbosacral angle, and spina bifida occulta of the 
5th lumbar vertebra.  In November 1960 an Air Force medical 
board report included findings of spondylolysis, L5, 
spondylolisthesis of L5 upon S1, and increased angulation of 
the lumbosacral joint.  Further, these physical defects were 
determined to have pre-existed any period of active military 
service and were not found to have been aggravated in 
service.  Since service, the veteran has received both 
private and VA treatment for his back condition, to include 
numerous spinal fusions and a laminectomy.  Notably, a 
November 2005 private physician statement includes findings 
that directly contradict the November 1960 medical board 
report and attribute the veteran's back condition to an 
injury suffered in service.  

As discussed above, as provided for by the VCAA, VA has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Further, the Board notes that under 38 C.F.R. § 3.159(c)(4), 
in a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

The Board finds that a VA examination is warranted to 
determine the nature and etiology of the veteran's current 
spondylolysis, L5. The available medical evidence along with 
the veteran's statements indicate that this disability may be 
related to his active military service.  There appears to be 
insufficient evidence before the Board to make a decision on 
the issue; accordingly, the veteran should be scheduled for 
an appropriate VA examination to determine the nature and 
etiology of any current low back disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his back condition 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO should 
seek to obtain copies of all treatment 
records referred to by the veteran.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine the 
nature and etiology of any current back 
disability.  Prior to the examination, the 
claims folder must be made available for 
review of the case, and any necessary 
testing should be performed.  A notation 
to the effect that this record review took 
place should be included in the report.  

If the examiner provides diagnosis of a 
current low back disability, the examiner 
should provide an opinion as to whether 
the veteran's current low back disability, 
specifically spondylolisthesis, L5, is as 
likely as not (e.g., a 50 percent or 
greater probability) attributable to an 
inservice injury or otherwise to the 
period of the veteran's service. The 
examiner should reconcile the findings 
reported in service and the opinion 
provide by the private practitioner. Any 
opinion should be accompanied by a written 
rationale with evidence in the claims file 
and/or sound medical principles.  If an 
opinion cannot be made without resort to 
mere speculation the examiner should so 
state.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If the benefit sought 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


